HERSEY, Judge.
In this mechanics’ lien foreclosure case the trial court found for the owner, Dairell Snapp, and against appellant, Gator Culvert. We reverse.
The Notice to Owner sent by appellant to the owner’s home address and received by the secretary of the son of the owner at the son’s office (which was the street address designated by the owner in his Notice of Commencement for service of such notices) was sufficient to comply with section 713.18, Florida Statutes. The trial court erred in concluding otherwise.
The court further erred in considering a Release of Lien executed by appellant. The existence of this release whs not originally pled nor were the pleadings implicitly or expressly amended to raise this issue.
Finally, the trial court erred in finding that the owner made proper payments to the subcontractor who had ordered materials from appellant where the payments were made subsequent to the providing of appellant’s Notice to Owner and where such payments exhausted the funds from which appellant could have been paid.
Accordingly, we reverse the final judgment and remand for entry of final judgment in favor of appellant.
DOWNEY and BARKETT, JJ., concur.